Judiciary  |  Opinions
	
	
	
	
    	



	

	
	

	
	
	
	
	
	
	


		
		
	
























 





					
	
	
	 	




	Skip to Content
		



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 



General Information 

COVID-19 INFO
General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Hawaii Courts Mobile App
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records


News & Reports 

News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements


Self-Help 

Self-Help
Court Forms
Pay Traffic Fines Online
Collections Agency (MSB)
Victim Services
Request Court Records
Traffic Cases
Self-Help Centers
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court


Services 

Services
ADA
Remote Court Hearings
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker


Courts 

Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements


Legal References 

Legal References
Search Court Records
Proposed Rule Changes
Supreme Court Various Orders
Opinions and Orders
Court Rules
Internet Resources


Community Outreach 

Community Outreach
Courts in the Community
Civic Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours


Special Projects & Events 

Special Projects & Events
Appellate Pro Bono Program
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Mental Health Court
STAE (Steps to Avoid Eviction)
Veterans Treatment Court


 

Home
For Public 

COVID-19 INFO
Contact Information
Oral Arguments Schedule
Pay Traffic Fines Online
Remote Court Hearings
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form


For Litigants 

Court Forms
Pay Fines
Search Court Records
Remote Court Hearings
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry
Feedback Form


For Attorneys 

COVID-19 INFO
General Information
Civil JEFS Info Page
Efiling
Remote Court Hearings
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form


For Jurors 

Jury Service Information
Court Information
Contact Information
Feedback Form


For Media 

Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Facilities Use Application


Language Access 

Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information


ADA 

ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information


Access to Justice 

Access to Justice Commission
Access to Justice Initiatives
Appellate Pro Bono Program
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court


Contact Us
 





Home » Hawaii Appellate Court Opinions and Orders » Opinions


Important Information
Oahu District Court Zoom Toll-free Numbers Down Aug. 17-20 Go here to learn more 



Opinions			 
			
For 2009 and older, Case Number link will display content as an html page. PDF link will display a scanned image with file date stamp and judicial signatures. Beginning in 2010, Case Number link will display a scanned image with file date stamp and judicial signatures. ADA link will display an accessible file compatible with online reader devices. Click here to view Opinions and Orders from 1998 to 2009.






Date
Ct.
Case Number
Case Name
Appealed From
Reporter Citation




August 17, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020 [ada].

Original Proceeding



August 17, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order Re: Felony Defendants).   S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.  S.Ct. Order Re: Felony Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].

Original Proceeding



August 16, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order Re: Petty Misdemeanor and Misdemeanor Defendants).  Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].   S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.  S.Ct. Order Re: Felony Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].

Original Proceeding



August 14, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Interim Order).  Dissent, filed 08/15/2020.  Amended Dissent, filed 08/17/2020 [ada].   S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.  S.Ct. Order Re: Felony Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].

Original Proceeding



August 13, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order).  Petition for Writ of Mandamus, filed 08/12/2020.   S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.  S.Ct. Order Re: Felony Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].

Original Proceeding



August 13, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Keanaaina (Order Accepting Application for Writ of Certiorari).  ICA mem.op., filed 04/13/2020 [ada].  Application for Writ of Certiorari, filed 07/01/2020. 

Circuit Court, 3rd Circuit



August 13, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
LO v. NO (s.d.o., affirmed).

Family Court, 1st Circuit



August 12, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
U.S. Bank National Association v. Paul (Order Granting July 31, 2020 Motion to Dismiss Appeal).

Circuit Court, 5th Circuit



August 11, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Ally Bank v. Hochroth (Order Approving Stipulation for Dismissal of Appeals).  Consolidated With Case No. CAAP-XX-XXXXXXX.

Circuit Court, 1st Circuit



August 10, 2020
S.Ct
SCAD-XX-XXXXXXX [ADA]
In re: Garbett (Order).

Original Proceeding



August 10, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Homestreet Bank v. Caba (Order Granting July 13, 2020 Motion to Dismiss Appeal).

Circuit Court, 2nd Circuit



August 7, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Gomes (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

District Court, 5th Circuit, Lihu‘e Division



August 7, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Safadago (Order Approving Stipulation to Dismiss Cross-Appeal).

Circuit Court, 5th Circuit



August 7, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Gomes (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

District Court, 5th Circuit, Lihu‘e Division



August 7, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Gomes (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

District Court, 5th Circuit, Lihu‘e Division



August 7, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Alexander & Baldwin , LLC v. Armitage (Order Accepting Application for Writ of Certiorari).  ICA s.d.o., filed 03/12/2020 [ada].  Application for Writ of Certiorari, filed 06/15/2020.

Circuit Court, 2nd Circuit



August 7, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
In re The Arbitration Between United Public Workers and City and County of Honolulu (s.d.o., affirmed).

Circuit Court, 1st Circuit



August 6, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Vicente v. Hilo Medical Investors, Ltd. (Order Rejecting Application for Writ of Certiorari).  ICA Order Dismissing Appeal for Lack of Appellate Jurisdiction, filed 06/03/2020 [ada].  Motion for Reconsideration, filed 06/10/2020.  ICA Order Denying June 10, 2020 Motion for Reconsideration of June 3, 2020 Order Dismissing Appeal for Lack of Appellate Jurisdiction, filed 06/17/2020 [ada].  Application for Writ of Certiorari, filed 06/25/2020.

Labor and Industrial Relations Appeals Board



August 5, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
In re LI and HDK (Order Accepting Application for Writ of Certiorari).  ICA s.d.o., filed 04/06/2020 [ada].

Family Court, 2nd Circuit



August 3, 2020
S.Ct
SCAD-XX-XXXXXXX [ADA]
In re: Dunn (Order).

Original Proceeding



August 3, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Long (Order Rejecting Application for Writ of Certiorari). ICA mem. op., filed 02/28/2020. ICA Amended mem. op, filed 03/04/2020 [ada]. Application for Writ of Certiorari, filed 06/22/2020.

Circuit Court, 1st Circuit



August 3, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Driscoll v. Bank of America, N.A. (Order Rejecting Application for Writ of Certiorari and Denying Request for a Writ of Mandamus).  ICA Order Dismissing Appeal for Lack of Appellate Jurisdiction, filed 05/04/2020 [ada].  Application for Writ of Certiorari, filed 06/03/2020.

Circuit Court, 2nd Circuit



August 3, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Driscoll v. Bank of America, N.A. (Order Rejecting Application for Writ of Certiorari and Denying Request for a Writ of Mandamus).  ICA Order Dismissing Appeal for Lack of Appellate Jurisdiction, filed 05/04/2020 [ada].  Application for Writ of Certiorari, filed 06/03/2020.

Circuit Court, 2nd Circuit



July 31, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Kwong (Order Dismissing Application for Writ of Certiorari).  ICA s.d.o., filed 06/25/2020 [ada].  Application for Writ of Certiorari, filed 07/23/2020.  Application for Writ of Certiorari, filed 07/31/2020.

District Court, 1st Circuit, Honolulu Division



July 31, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Ganigan (Order Approving Stipulation for Dismissal of Appeal).

Circuit Court, 3rd Circuit



July 31, 2020
S.Ct
SCPR-XX-XXXXXXX [ADA]
In re Parsons (Order Granting Petition to Resign and Surrender License).

Original Proceeding



July 31, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
NB v. GT (mem. op., affirmed).

Family Court, 3rd Circuit



July 29, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Araiza v. State (Order Accepting Application for Writ of Certiorari).  ICA mem. op., filed 02/27/2020 [ada].  Application for Writ of Certiorari, filed 06/24/2020.

Circuit Court, 2nd Circuit



July 29, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
ATC Makena N Golf LLC v. Kaiama (Order Granting July 21, 2020 Motion to Dismiss Appelate Court Case Number CAAP-XX-XXXXXXX For Lack of Appellate Jurisdiction).

Circuit Court, 2nd Circuit



July 28, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Bank of New York Mellon v. Pattison (Order Approving the July 20, 2020 Stipulation to Dismiss Appeal With Prejudice).

Circuit Court, 3rd Circuit



July 28, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Nuezca v. State (s.d.o., affirmed).

Circuit Court, 2nd Circuit



July 28, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Bertelmann v. Nakamoto (Order Denying Petition for Writ of Mandamus and Dismissing Motion for Sanctions).  Petition for Writ of Mandamus, filed 07/09/2020.

Original Proceeding



July 28, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
In re LC1 and LC2 (s.d.o., vacated and remanded).  Consolidated with Case No. CAAP-XX-XXXXXXX.

Family Court, 1st Circuit



July 24, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Langdon.

District Court, 1st Circuit, Honolulu Division



July 24, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Kuranishi (s.d.o., affirmed).

District Court, 1st Circuit, Honolulu Division



July 23, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
MD v. PR (Order Rejecting Application for Writ of Certiorari).  ICA s.d.o., filed 02/24/2020 [ada].  Application for Writ of Certiorari, filed 06/23/2020.

Family Court, 1st Circuit



July 22, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Ishimine (Order Accepting Application for Writ of Certiorari).  ICA s.d.o., filed 02/27/2020 [ada].  Application for Writ of Certiorari, filed 06/08/2020.  Petitioner Ishimine’s Application for Writ of Certiorari, filed 06/09/2020. 

Circuit Court, 2nd Circuit



July 22, 2020
S.Ct
SCMF-XX-XXXXXXX [ADA]
In re September 2020 Bar Exam (Order Regarding the September 2020 Bar Exam in Light of COVID-19).  Concurrence [ada].





July 22, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
United Public Workers v. Kishimoto (Order Approving in Part Stipulation for Dismissal of Appeal).

Circuit Court, 1st Circuit



July 22, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Mata v. Sarabia (Order Approving Stipulation to Dismiss Appeal).

Circuit Court, 5th Circuit



July 21, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Jaisingane v. Association of Apartment Owners of the Ala Wai Plaza Skyrise Condominium (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

Circuit Court, 1st Circuit



July 20, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Sandry v. State (Order Denying “Motion Objecting [to] the Decision and Order Denying Non-Violent Community Custody Petitioner Release”).  Concurrence [ada].  Petition for Writ of Habeas Corpus, filed 06/01/2020.  S.Ct. Order Denying Petition for Writ of Habeas Corpus, filed 06/24/2020 [ada].  Concurrence [ada].  “Motion Objecting [to] the Decision and Order Denying Non-Violent Community Custody Petitioner Release”, filed 07/10/2020.

Original Proceeding



July 20, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Drummondo v. State (Order Denying “Motion Objecting [to] the Decision and Order Denying Non-Violent Community Custody Petitioner Release”).  Concurrence [ada].  Petition for Writ of Habeas Corpus, filed 06/01/2020.  S.Ct. Order Denying Petition for Writ of Habeas Corpus, filed 06/24/2020 [ada].  Concurrence [ada].  “Motion Objecting [to] the Decision and Order Denying Non-Violent Community Custody Petitioner Release”, filed 07/10/2020.

Original Proceeding



July 20, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Denomie v. State (Order Denying “Motion Objecting [to] the Decision and Dismiss Order Denying Non-Violent Community Custody Petitioner Release From Custody Amid the Coronavirus Pandemic”).  Concurrence [ada].  Petition for Writ of Habeas Corpus, filed 05/27/2020.  S.Ct. Order Denying Petition for Writ of Habeas Corpus, filed 06/03/2020 [ada].  “Motion Objecting [to] the Decision and Dismiss Order Denying Non-Violent Community Custody Petitioner Release From Custody Amid the Coronavirus Pandemic”, filed 07/10/2020.

Original Proceeding



July 20, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
U.S. Bank Trust, N.A. v. Verhagen (s.d.o., vacated and remanded).  Motion for Reconsideration, filed 08/07/2020.

Circuit Court, 2nd Circuit



July 17, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Foo v. Boner (Order Rejecting Application for Writ of Certiorari).  Dissent [ada].  ICA mem. op., filed 02/21/2020 [ada].  Application for Writ of Certiorari, filed 06/04/2020.

Circuit Court, 3rd Circuit



July 17, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Jones (Order Denying Motion for Reconsideration).  ICA s.d.o., filed 06/19/2019 [ada], 144 Haw. 429.  Application for Writ of Certiorari, filed 09/13/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 11/06/2019 [ada].  S.Ct. Opinion, filed 06/30/2020 [ada].  Opinion by Recktenwald, C. J., Concurring in Part and Dissenting in Part, in Which Nakayama, J., Joins [ada].  Motion for Reconsideration, filed 07/10/2020.

District Court, 1st Circuit, Honolulu Division



July 16, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Ferguson (Order Rejecting Application for Writ of Certiorari).  ICA s.d.o., filed 02/28/2020 [ada].  Application for Writ of Certiorari, filed 06/01/2020.

Circuit Court, 3rd Circuit



July 15, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Grandinetti (Order Denying Motion for Reconsideration).  ICA Order Dismissing Appeal for Lack of Appellate Jurisdiction and Dismissing All Pending Motions as Moot, filed 05/20/2020 [ada].  Motion for Reconsideration, filed 05/27/2020.  Application for Writ of Certiorari, filed 06/03/2020.  ICA Order Denying Motion for Reconsideration of May 20, 2020 Order Dismissing Appeal for Lack of Appellate Jurisdiction, filed 06/12/2020 [ada].  S.Ct. Order Rejecting Application for Writ of Certiorari, filed 06/25/2020 [ada].  Motion for Reconsideration, filed 07/10/2020.

Circuit Court, 3rd Circuit



July 14, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Skahan v. Stutts Construction Company (Order Accepting Application for Writ of Certiorari). ICA Order Dismissing the Appeal, filed 03/14/2017 [ada]. Appellant’s Motion for Reconsideration of the Order Dismissing the Appeal dated March 14, 2017, filed 03/17/2017.  ICA Order Granting the March 17, 2017 Motion for Reconsideration, filed 04/03/2017 [ada]. ICA s.d.o., filed 04/01/2020 [ada]. Motion for Reconsideration, filed 04/13/2020. Motion for Reconsideration, filed 04/14/2020. ICA Order Denying the April 13, 2020 Motion for Reconsideration and Dismissing the April 14, 2020 Motion for Reconsideration, filed 04/21/2020 [ada]. Motion for Reconsideration, filed 04/21/2020.  ICA Order Denying the April 21, 2020 Motion for Reconsideration, filed 05/01/2020 [ada].  Application for Writ of Certiorari, filed 06/01/2020.

Labor and Industrial Relations Appeals Board





1
2
3
…
12
Next »







Site Search







eCourt Kokua*
					For access to traffic cases; District Court, Circuit Court, and Family Court criminal; District Court and Circuit Court civil; Land Court and Tax Appeal Court; and appellate case information


Hoʻohiki
				  	For access to Family Court civil case information


Jobs
			    	Search for jobs at the Judiciary


Efiling
			    	Case information



Placeholder

 
Language Services

Language Access Services Home
廣東話 / 广东话 | Cantonese
Kapasen Chuuk | Chuukese
Ilokano | Ilokano
日本語 | Japanese
한국어 | Korean
Kosrae | Kosraean
國語 / 普通话 | Mandarin
Kajin Majôl | Marshallese
Pohnpei | Pohnpeian
Gagana Samoa | Samoan
Español | Spanish
Tagalog | Tagalog
Lea faka-Tonga | Tongan
Tiếng Việt | Vietnamese








for Public
Oral Arguments Schedule
Contact Information
Pay Fines
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form
for Litigants
Court Forms
Pay Fines
Remote Court Hearings
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Bilingual Attorneys
Child Custody Evaluators Registry
Feedback Form
for Attorneys
General Information
Efiling
Civil JEFS Info
Billingual Attorneys
Remote Court Hearings
Bar Application
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form
for Jurors
Jury Service Information
Court Information
Contact Information
Feedback Form
Language Access
Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information
for Media
Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
ADA Assistance
ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information
Access to Justice
Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court
General Information
General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records
News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements
Self-Help
Court Forms
Pay Traffic Fines Online
Traffic Cases
Request Court Records – Oahu
Collection Agency (MSB)
Self-Help Centers
Victim Services
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court
Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Remote Court Hearings
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker
Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements
Legal References
Search Court Records
Proposed Rules Changes
Supreme Court Various Orders
Opinions
Court Rules
Internet Resources
Community Outreach
Courts in the Community
Civics Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours
Special Projects & Events
Appellate Pro Bono Program
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Mental Health Court
STAE (Steps to Avoid Eviction
Veterans Treatment Court
Contact Us
Administrative Offices of the Courts
Courts of Appeal
Oahu – First Circuit
Maui – Second Circuit
Hawaii – Third Circuit
Kauai – Fifth Circuit
District Court Addresses
We Value Your Opinion Survey
 



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 © 2020 Hawaii State Judiciary. All rights reserved.
Privacy Policy  |  Terms of Use  |  Accessibility Information 
*The Hawaii Judiciary is not affiliated with Sustain Technologies, Inc. or with eCourt, which is a registered trademark of Sustain Technologies, Inc